Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
DETAILED ACTION

Claims 1-5, 8, 12-16 & 20 are allowed.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an e-mail from Craig Cupid (Reg. No. 61/308) on 3/1/2022.

The application has been amended as follows: 

Listing of Claims:
1. (Currently Amended) A method of managing cached resource data of a machine-to-machine service layer by an original hosting entity, the method comprising:
instructing, by the original hosting entity, [[the]]a caching entity to collect statistical information of [[the]]a use of [[the]]a cached service layer resource data at [[the]]a location, wherein the statistical information comprises frequency of retrieval and cache expiration time;
sending, by the original hosting entity to the caching entity, a message to manage the cached service layer resource data to a location to be cached in the caching entity;
resource data;
storing, by the original hosting entity, information related to the cached service layer resource data in a service layer cache registry; 
based on the information, providing instructions, by the original hosting entity, to further manage the cached service layer resource data; and
using, by the original hosting entity, the service layer cache registry to manage the cached service layer resource data in the caching entity, wherein the management includes an operation with respect to the cached service layer resource data, wherein the operation is initiated by the original hosting entity.

2. (Previously Presented) The method of claim 1, wherein the original hosting entity is a machine-to-machine gateway and the caching entity is a machine-to-machine server.
3. (Previously Presented) The method of claim 1, wherein the caching entity initiates a refresh operation to refresh the cached service layer resource data.
4. (Previously Presented) The method of claim 1, wherein the original hosting entity initiates a refresh operation to refresh the cached service layer resource data.
5. (Previously Presented) The method of claim 1, wherein the machine-to-machine service layer comprises a service supporting capabilities through set of application programming interfaces (APIs). 
6. (Canceled).
7. (Canceled) 
8. (Currently Amended) The method of claim [[7]]1, wherein the information related to the cached service layer resource data further comprises access control policy for attributes or sub-resources.


12. (Currently Amended) An apparatus comprising a processor and a memory, the memory storing computer-executable instructions which, when executed by the processor of the apparatus, cause the apparatus to:
instruct, by [[the]]a original hosting entity, [[the]]a caching entity to collect statistical information of [[the]]a use of [[the]]a cached service layer resource data at [[the]]a location, wherein the statistical information comprises frequency of retrieval and cache expiration time;
send, by the original hosting entity, to the caching entity, a message to manage cached service layer resource data to a location to be cached in the caching entity;
receive, by the original hosting entity from the caching entity, confirmation of managing the cached service layer resource data, wherein the confirmation comprises statistical information of the use of the cached service layer resource data;
store, by the original hosting entity, information related to the cached service layer resource data in a service layer cache registry, wherein the information related to the cached service layer resource data further comprises access control policy for attributes or sub-resource; and
based on the information, provide instructions, by the original hosting entity, to further manage the cached service layer resource data.
13. (Previously Presented) The apparatus of claim 12, the operations further comprising using, by the original hosting entity, the service layer cache registry to manage the cached service layer resource data in the caching entity, wherein the management includes an operation with respect to the cached service layer resource data, wherein the operation is a refresh operation.
14. (Previously Presented) The apparatus of claim 12, the operations further comprising using, by the original hosting entity, the service layer cache registry to manage the cached 
15. (Previously Presented) The apparatus of claim 12, the operations further comprising using, by the original hosting entity, the service layer cache registry to manage the cached service layer resource data in the caching entity, wherein the management includes an operation with respect to the cached service layer resource data, wherein the operation is a delete operation.
16. (Previously Presented) The apparatus of claim 15, the operations further comprising using, by the original hosting entity, the service layer cache registry to manage the cached service layer resource data in the caching entity, wherein the management includes an operation with respect to the cached service layer resource data, wherein the operation is initiated by a request sent from the location.
17. -  19. (Canceled)

20. (Previously Presented) The apparatus of claim 12, wherein the layer comprises a service supporting capabilities through set of application programming interfaces (APIs).

21. (Canceled)

22. (Canceled)
.




Reason for Allowance
	
	The following is an examiner’s statement of reasons for allowance.

	Independent Claims 1 & 12 as amended distinguishes itself over the prior art due to the amended limitation in combination with the rest of the limitations. It is to be noted that it is the combination of all limitations that renders the claims allowable. 

Claims 1-5, 8, 12-16 & 20 are allowed based on the same reason(s).

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from examiner should be directed to Sibte Bukhari whose telephone number is 571-270-7122.   Examiner can normally be reached on M-F 9:00 – 6:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Srivastava Vivek can be reached on 571-272-7304.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.  

/SIBTE H BUKHARI/Examiner, Art Unit 2449